Exhibit 10.1

UNITIL CORPORATION

SEVERANCE AGREEMENT

THIS AGREEMENT, dated this 29th day of July, 2020 made effective as of the date
on which a Change in Control (as defined in paragraph 2) occurs, by and among
Unitil Corporation (“Unitil”), a New Hampshire corporation, Unitil Service
Corp., a New Hampshire corporation and a wholly-owned subsidiary of Unitil
(“Subsidiary”) (Unitil and Subsidiary are herein referred to collectively as the
“Company”) and Robert B. Hevert (the “Employee”).

W I T N E S S E T H   T H A T:

WHEREAS, the Employee is an employee of the Company and an integral part of its
management who participates in the decision-making process relative to short and
long-term planning and policy for the Company; and

WHEREAS, the Board of Directors of Unitil, determined that it would be in the
best interests of Unitil, its shareholders and the Employee to assure continuity
in the management of the Company’s administration and operations in the event of
a Change in Control by entering into an employment agreement to retain the
services of the Employee, and the Board of Directors of the Subsidiary made the
same determination.

NOW, THEREFORE, it is hereby agreed by and between the parties hereto as
follows:

1. Employment. The Company agrees to continue the Employee in its employ and the
Employee agrees to remain in the employ of the Company for the period stated in
paragraph 4 hereof and upon the terms and conditions herein provided.



--------------------------------------------------------------------------------

2. Change in Control. The term “Change in Control” shall mean the occurrence of
any of the following:

(a) Unitil receives a report on Schedule 13D filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of
1934, as amended (hereinafter referred to as the “Exchange Act”), disclosing
that any person, group, corporation or other entity is the beneficial owner,
directly or indirectly, of twenty-five (25%) percent or more of the outstanding
common stock of Unitil;

(b) any person (as such term is defined in Section 13(d) of the Exchange Act),
group, corporation or other entity other than Unitil or a wholly-owned
subsidiary of Unitil, purchases shares pursuant to a tender offer or exchange
offer to acquire any common stock of Unitil (or securities convertible into
common stock) for cash, securities or any other consideration, provided that
after consummation of the offer, the person, group, corporation or other entity
in question is the beneficial owner (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of twenty-five (25%) percent or more
of the outstanding common stock of Unitil (calculated as provided in paragraph
(d) of Rule 13d-3 under the Exchange Act in the case of rights to acquire common
stock);

(c) the stockholders of Unitil approve (i) any consolidation or merger of Unitil
in which Unitil is not the continuing or surviving corporation or pursuant to
which shares of common stock of Unitil would be converted into cash, securities
or other property (except where Unitil shareholders before such transaction will
be the owners of more than seventy-five (75%) percent of all classes of voting
stock of the surviving entity), or (ii) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of Unitil; or

(d) there shall have been a change in a majority of the members of the Board of
Directors of Unitil within a twenty-five (25) month period unless the election
or nomination for election by the Unitil stockholders of each new director was
approved by the vote of two-thirds of the directors then still in office who
were in office at the beginning of the twenty-five (25) month period.

 

2



--------------------------------------------------------------------------------

Should the Change in Control be stockholder approval under paragraph 2(c) and if
the Board of Directors of Unitil determines the approved transaction will not be
completed and is abandoned prior to any termination of the Employee’s
employment, a Change in Control shall no longer be in effect and the provisions
of this Agreement shall continue in the effect as if a Change in Control had not
occurred.

3. Position and Responsibilities. During the period of employment hereunder, the
Employee agrees to serve the Company in an executive capacity. Such service
shall involve duties and responsibilities at least equal in importance and scope
to those of the Employee’s position immediately prior to the effective date of
this Agreement, as the Board of Directors, the Chairman of the Board of
Directors or chief executive officer or any other executive officer of the
Company to whom the Employee reports may from time to time determine. During
said period, the Employee also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of the Company.

4. Term and Duties.

(a) The period of the Employee’s employment under this Agreement shall be deemed
to have commenced as of the effective date of this Agreement and shall continue
for a period of twenty-four (24) full calendar months thereafter.

(b) During the period of employment hereunder and except for illness or
incapacity and reasonable vacation periods, the Employee’s business time,
attention, skill and efforts shall be exclusively devoted to the business and
affairs of the Company; provided, however, that nothing in this Agreement shall
preclude the Employee from devoting time during reasonable periods required for

 

3



--------------------------------------------------------------------------------

(i) serving as a director or member of a committee of any company or
organization involving no conflict of interest with the Company or any of its
subsidiaries or affiliates,

(ii) delivering lectures and fulfilling speaking engagements, and

(iii) engaging in charitable and community activities, provided that such
activities do not materially affect or interfere with the performance of the
Employee’s obligations to the Company.

5. Compensation.

(a) For all services rendered by the Employee in any capacity during employment
under this Agreement, including services as an executive, officer, director, or
member of any committee of the Company or of any subsidiary or affiliate of the
Company, the Company shall pay the Employee a fixed salary at an annual rate not
less than the annual rate of salary being paid to Employee immediately prior to
the effective date of this Agreement. Such salary shall be subject to such
periodic percentage increases after the effective date of this Agreement as the
Company pays generally to the Company’s senior management employees from time to
time, and shall be payable in accordance with the customary payroll practices of
the Company. Such periodic increases in salary, once granted, shall not be
subject to revocation.

(b) In addition to the salary payable under subsection (a), above, the Company
shall provide to the Employee a bonus opportunity not less than the bonus
opportunity in effect for the year in which the effective date of this Agreement
occurs and in any event shall pay to the Employee annual bonuses in an amount at
least equal to the amount of the last payment to the Employee under any
short-term incentive performance program of the Company or any subsidiary of the
Company in effect during the twelve (12) month period prior to the effective

 

4



--------------------------------------------------------------------------------

date of this Agreement. Nothing in this subsection (b) shall be deemed to
require the Company to (i) have or continue an incentive performance program in
effect prior to the effective date of this Agreement or (ii) award to the
Employee any bonuses under such program prior to the effective date of this
Agreement.

(c) Nothing in this Agreement shall preclude or affect any rights or benefits
that may now or hereafter be provided for the Employee or of which the Employee
may be or become eligible under any bonus or other form of compensation or
employee benefit plan now existing or that may hereafter be adopted or awarded
by the Company. Specifically, the Employee shall:

(i) participate in any savings or thrift plan maintained by the Company;

(ii) participate in any stock option, stock appreciation right, equity incentive
or deferred compensation plan maintained by the Company;

(iii) participate in the Company’s death benefit plans;

(iv) participate in the Company’s disability benefit plans;

(v) participate in the Company’s medical, dental and health and welfare plans;
and

(vi) participate in equivalent successor plans of the Company for which senior
management employees are eligible;

provided, however, that nothing in this Agreement shall preclude the Company
from amending or terminating any such plan or program, on the condition that
such amendment or termination is applicable to all of the Company’s senior
management employees generally. For purposes of the foregoing, any plan or
program maintained by any subsidiary of the Company which is made available to
the senior management of the Company and its subsidiaries taken as a whole,
shall be deemed to be a plan or program maintained by the Company.

 

5



--------------------------------------------------------------------------------

6. Business Expenses. The Company shall pay or reimburse the Employee for all
reasonable travel or other expenses incurred in connection with the performance
of the Employee’s duties under this Agreement in accordance with such procedures
as the Company may from time to time establish.

7. Additional Benefits. Nothing in this Agreement shall affect the Employee’s
eligibility to participate in all group health, dental, hospitalization, life,
travel or accident or other insurance plans or programs and all other
perquisites, fringe benefit or retirement plans or additional compensation,
including termination pay programs, which the Company or any subsidiary of the
Company may hereafter, in their sole and absolute discretion, elect to make
available to the senior management employees of the Company generally, and the
Employee shall be eligible to receive, during the period of employment under
this Agreement, all benefits and emoluments for which key employees are eligible
under every such plan, program, perquisite or arrangement to the extent
permissible under the general terms and provisions thereof.

8. Termination of Employment. Notwithstanding any other provision of this
Agreement, the Employee’s employment under this Agreement may be terminated for
any of the following reasons:

(a) By the Company for Cause. For purposes of this Agreement, the term “Cause”
shall mean the occurrence of any of the following events: (i) the Employee’s
conviction for the commission of a felony or (ii) the Employee’s fraud or
dishonesty which has resulted or is likely to result in material economic damage
to the Company or any of its subsidiaries, as determined in good faith by the
Directors of the Company at a meeting of the Board of Directors at which the
Employee is provided an opportunity to be heard;

 

6



--------------------------------------------------------------------------------

(b) By the Employee for Good Reason. For purposes of this Agreement, the term
“Good Reason” shall mean the occurrence of any of the following events unless
the Employee specifically agrees in writing that such event or condition shall
not constitute Good Reason: (i) a material diminution in the Employee’s base
compensation; (ii) a material diminution in the Employee’s authority, duties or
responsibilities; (iii) material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Employee is required to report,
including, if the Employee reports directly to the Board of Directors of Unitil,
a requirement that the Employee report to a corporate officer or employee
instead of reporting directly to the Board of Directors of Unitil; (iv) a
material diminution in the budget over which the Employee retains authority;
(v) a material change in the geographic location at which the Employee must
perform services, which the Company has determined to include a change in the
Employee’s principal place of employment by the Company from the location of the
Company’s principal place of business immediately prior to the date this
Agreement becomes effective to a location more than fifty (50) miles from such
principal place of business; or (vi) any other action or inaction that
constitutes a material breach by the Company of the Agreement; provided,
however, no event specified in this paragraph 8(b) shall constitute Good Reason
unless the Employee has given written notice to the Company, specifying the
event relied upon for such termination within ninety (90) days after the
occurrence of such event and the Company has not remedied such within thirty
(30) days of receipt of such notice;

(c) By the Company upon the Disability of the Employee. For purposes of this
Agreement, the term “Disability” is defined as the inability of the Employee to
engage in his regular occupation for twelve (12) consecutive months and the
inability thereafter to engage in any occupation in which the Employee could
reasonable expect to engage giving due consideration to Employee’s education,
training and experience. The Employee must be under the regular medical care of
a physician in connection with treatment for Disability;

(d) By the Employee without Good Reason; or

 

7



--------------------------------------------------------------------------------

(e) By the Company for any reason other than Cause or the Employee’s Disability.

For purposes of this Agreement, the Employee’s employment shall be deemed to
have terminated automatically as of the date of the Employee’s death.

9. Payments Upon Termination of Employment.

(a) In the event of any termination of the Employee’s employment hereunder
(i) by the Employee for Good Reason or (ii) by the Company for any reason other
than Cause or the Employee’s Disability, then, as soon as practicable (but not
more than sixty (60) days) after any such termination the Company shall pay to
the Employee the following amounts, and shall provide the Employee and the
dependents, beneficiaries and estate of the Employee with the following, as
liquidated damages or severance pay, or both:

(i) a lump sum cash payment equal to the present value of twenty-four
(24) monthly salary payments, assuming for this purpose that (1) each monthly
salary payment would have been equal to one-twelfth (1/12th) of the Employee’s
annual salary in effect at the time of employment termination (disregarding any
reductions in annual salary that were not approved by the Employee) and (2) such
monthly salary payments would have been made on each of the twenty-four
(24) monthly anniversaries of the date the Employee’s employment terminated;

(ii) a lump sum cash payment equal to the present value of two (2) annual bonus
payments, assuming for this purpose that (1) each such annual bonus payment
would have been equal to the Employee’s target annual bonus for the year in
which employment termination occurs (disregarding any reductions in such target
annual bonus that were made in the year of employment termination and that were
not approved by the Employee) and (2) the first annual bonus would have been
paid on the last business day of the first

 

8



--------------------------------------------------------------------------------

February following the date of employment termination and the second annual
bonus would have been paid on the last business day of the second February
following the date of employment termination;

(iii) A lump sum cash amount equal to the present value of the contributions
which would have been made by the Company or any subsidiary of the Company to
the Employee’s account pursuant to any savings or thrift plan maintained by the
Company or any subsidiary of the Company in which the Employee was participating
immediately prior to such termination, calculated as if the Employee had
continued to be employed and to be entitled to such contributions during the
twenty-four (24) month period immediately following such termination, at a rate
of contribution equal to that made by the Company or any subsidiary of the
Company during the most recent contribution period preceding such termination;
and

(iv) A lump sum cash amount equal to the sum of (1) the present value of the
monthly cost that would have been incurred by the Company (exclusive of the
Employee’s portion thereof and determined in good faith by the Company) if it
provided group medical, dental and life insurance coverage to the Employee and
the Employee’s eligible dependents (at the same level and Employee cost as in
effect at the time of employment termination) for a period of two
(2) consecutive years following employment termination, determined based on the
determined based on the cost of such coverage at the time of employment
termination and assuming such cost remained constant through the coverage
period, and (2) an additional payment (the “Additional Payment”) in an amount
such that, after payment by the Employee of all Federal, State, city and local
income taxes and the Employee’s portion of all payroll taxes imposed upon the
Additional Payment, the Employee retains an amount of the Additional Payment
equal to the Federal, State, city and local income taxes and the Employee’s
portion of all payroll taxes imposed upon the payment provided pursuant to
subpart (1) of this paragraph

 

9



--------------------------------------------------------------------------------

9(a)(iv). For a period of two (2) consecutive years following employment
termination, the Employee and the Employee’s eligible dependents shall remain
eligible to participate in the Company’s group medical, dental and life
insurance plan, in each case, that is generally available to other senior
executives of the Company; provided, that the Employee shall pay one-hundred
(100%) percent of the cost of such coverage. The continued coverage provided
under this paragraph 9(a)(iv) shall not count against the Employee’s and the
Employee’s dependent’s continuation of coverage period required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (or any
similar state or local law).

(b) For purposes of calculating the lump sum cash payments provided by
paragraphs 9(a)(i) through (iv), above, present value shall be determined by
using a discount factor equal to one percentage point below the Prime Rate,
compounded annually. The “Prime Rate” shall be the base rate on corporate loans
at large U.S. money center commercial banks as reported in The Wall Street
Journal (or, if such rate is no longer published, such other base rate on
corporate loans by large money center commercial banks in the United States to
their most creditworthy customers as published by any newspaper or periodical of
general circulation) as of the date on which termination shall have occurred.

(c) If the Employee terminates employment hereunder for any reason other than
for Good Reason, if the Company terminates the Employee’s employment as a result
of Disability or Cause or if the Employee’s employment hereunder is terminated
due to the Employee’s death, the Company shall have no further obligation
hereunder and no further payments (except for accrued and unpaid salary, bonus
and expense reimbursement) shall be made to the Employee.

10. Source of Payments. All payments provided for in paragraphs 5, 6, 7 and 9
shall be paid in cash from the general funds of the Company and its
subsidiaries. The Company shall not be required to establish a special or
separate fund or other segregation of assets to assure such payments.

 

10



--------------------------------------------------------------------------------

11. Litigation Expenses. The Company agrees to pay, upon written demand therefor
by the Employee, all legal fees and expenses the Employee reasonably incurs as a
result of any dispute or contest (regardless of the outcome thereof) by or with
the Company or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement. The Employee agrees to repay to the
Company any such fees and expenses paid or advanced by the Company if and to the
extent that the Company or such others obtains a judgment or determination that
the Employee’s claim was frivolous or was without merit from a court of
competent jurisdiction from which no appeal may be taken, whether because the
time to do so has expired or otherwise. Notwithstanding any provision hereof or
any other agreement, (a) the Company may offset any other obligation it has to
the Employee by the amount of such repayment, (b) the amount of expenses
eligible for reimbursement during any calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (c) no reimbursement of
an expense pursuant to the first sentence of this paragraph 11 shall be provided
to the Employee later than the calendar year following the calendar year in
which the expense was incurred and (d) the right to reimbursement under this
Section 11 is not subject to liquidation or exchange for another benefit.

Notwithstanding any provision of New Hampshire law to the contrary, in no event
shall the Employee be required to reimburse the Company for any of the costs and
expenses relating to such litigation or other proceeding. The obligation of the
Company under this paragraph 11 shall survive the termination for any reason of
this Agreement (whether such termination is by the Company, by the Employee,
upon the expiration of this Agreement or otherwise) and shall remain in effect
until the applicable statute of limitation has expired with respect to any
possible dispute or contest by or with the Company or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement.

 

11



--------------------------------------------------------------------------------

12. Income Tax Withholding. The Company may withhold from any payments made
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

13. Entire Understanding. This Agreement contains the entire understanding
between the Company and the Employee with respect to the subject matter hereof
and supersedes any prior employment agreement between the Company and the
Employee, except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to the Employee of a kind elsewhere provided and
not expressly provided for in this Agreement.

14. Mitigation. In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement.

15. Release. Prior to receipt of any payments pursuant to paragraph 9 of this
Agreement, the Employee shall execute a general employment claims release of the
Company in a form reasonably acceptable to the Company. Notwithstanding anything
contained herein to the contrary, the Company shall have no obligation to make
any payments pursuant to paragraph 9 of this Agreement unless the Employee
executes such release and the release becomes non-revocable by the sixtieth
(60th) day following the date of termination of the Employee’s employment.

16. Severability. If, for any reason, any one or more of the provisions or part
of a provision contained in this Agreement shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other

 

12



--------------------------------------------------------------------------------

provision or part of a provision shall to the full extent with law continue in
full force and effect. If this Agreement is held invalid or cannot be enforced,
then to the full extent permitted by law any prior agreement between the Company
and the Employee shall be deemed reinstated as if this Agreement had not been
executed.

17. Consolidation, Merger, or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation with a net worth
at least equal to that of the Company hereunder. Upon such a consolidation,
merger or transfer of assets and assumption, the term “the Company”, as used
herein shall mean such other corporation and this Agreement shall continue in
full force and effect. If, in connection with a Change in Control, the Employee
accepts employment with an entity that is or will be considered the Company
pursuant to the prior sentence (or any parent or subsidiary thereof), the
Employee shall not be considered to have terminated employment for purposes of
this Agreement solely as a result of the termination of employment with the
Company and commencement of employment with such successor “Company” entity. For
avoidance of doubt, (a) the prior sentence shall not preclude the Employee from
terminating employment due to Good Reason if an event or condition that
constitutes Good Reason arises before, as a result of, or after such termination
of employment with the Company and commencement of employment with such
successor “Company” entity and (b) the Employee’s acceptance of employment with
a successor entity shall not be deemed to constitute the Employee’s agreement in
writing that an event or condition shall not constitute Good Reason.

 

13



--------------------------------------------------------------------------------

18. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given if delivered or mailed, postage prepaid, first class as follows:

(a) to the Company:

Unitil Corporation

6 Liberty Lane West

Hampton, New Hampshire 03833

Attention: Corporate Secretary

(b) to the Employee:

at the address then shown in the Employee’s employment records.

19. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

20. Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of, the Employee and the Company and their respective permitted
successors and assigns.

21. Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel against the enforcement of any provision of this Agreement
except by written instrument signed by the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than specifically waived.

22. Headings of No Effect. The paragraph headings contained in this Agreement
are included solely for convenience of reference and shall not in any way affect
the meaning or interpretation of any of the provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

23. Governing Law. This Agreement and its validity, interpretation, performance,
and enforcement shall be governed by the laws of the State of New Hampshire,
without giving effect to the choice of law provisions in effect in such State.

24. Code Section 409A. The provisions of this Agreement and all payments made
pursuant to this Agreement are intended to comply with, and should be
interpreted so that they are consistent with, the requirements of Section 409A
of the Code, and any related regulations or other applicable guidance
promulgated thereunder (collectively, “Section 409A”). It is the intent of the
parties hereto that all severance payments and benefits provided pursuant to
this Agreement qualify as short-term deferrals, as defined in Treasury
Regulation §1.409A-1(a)(4), separation pay due to an involuntary separation from
service under Treasury Regulation §1.409A-1(b)(9)(iii), and/or limited payments,
as defined in Treasury Regulation §1.409A-1(b)(9)(v)(D)). Notwithstanding the
foregoing, if (i) it is determined that any payments or benefits provided
pursuant to this Agreement that are paid upon separation from service (as that
term is used in Section 409A) constitute deferred compensation for purposes of
Section 409A (after taking into account the exception for short-term deferrals
set forth in Treasury Regulation §1.409A-1(a)(4), the exception for separation
pay due to an involuntary separation set forth in Treasury Regulation
§1.409A-1(b)(9)(iii), the exception for limited payments as set forth in
Treasury Regulation §1.409A-1(b)(9)(v)(D) and/or any other applicable exception
from Section 409A) and (ii) the Employee is a “specified employee,” as
determined under the Company’s policy for determining specified employees, on
the date on which the separation from service occurs, no such payments or
benefits shall be provided prior to the first business day after the date that
is six (6) months following the Employee’s termination of employment or, if the
Employee dies during such six (6) month period, on the first business day after
the date of the Employee’s death. The first payment that can be made shall
include the cumulative amount of

 

15



--------------------------------------------------------------------------------

any amounts that could not be paid during such six (6) month period. In
addition, interest will accrue at the 10-year T-bill rate (as in effect as of
the first business day of the calendar year in which the termination of
employment occurs) on all payments not paid to the Employee prior to the first
business day after the six (6) month anniversary of termination of employment
that otherwise would have been paid during such six (6) month period had this
delay provision not applied to the Employee and shall be paid with the first
payment after such six (6) month period. For all purposes under this Agreement,
references to termination of employment, employment termination or words of
similar import shall be interpreted to mean “separation from service,” as that
term is used in Section 409A, and the Employee’s employment shall in no event be
deemed to have terminated unless and until a separation from service shall have
occurred for purposes of Section 409A.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the date first above written.

 

Unitil CORPORATION

By:  

/s/ Thomas P. Meissner, Jr.

Unitil SERVICE CORP.

By:  

/s/ Laurence M. Brock

Employee:  

/s/ Robert B. Hevert

 

16